Mb. Justice Yantis delivered the opinion of the court: Claim was filed pro se May 2, 1932 for $15.00, under an averment by claimant that it received a bill from the Secretary of State on May 15, 1930 for $15.00 franchise tax, which sum it paid on May 27, 1930, but at the same time notified the Secretary of State that it was surrendering its authority to transact business in Illinois; that the Secretary of State thereupon forwarded a blank form with instructions that if same was returned with One Dollar by June 25th, a refund of the $15.00 tax would be made. The claimant executed and returned the form on June 11, 1930, but that no refund has ever been made of the said sum of $15.00.. It is apparent that the payment of the franchise tax has been wrongfully.retained by the State, as the Certificate of Withdrawal was filed prior to the time which such franchise tax would apply. Where payment of a franchise tax is made under a mutual mistake of fact, a refund will be made. Commercial Nat’l. Bank & Trust Co. vs. State, 7 C. C. R. 122. It is apparent from the record that the refund should have been made prior to July 1, 1930 and that claimant is entitled to an award and such an award is therefore made in the sum of Fifteen Dollars ($15.00).